— Appeal by defendant from a judgment of the County Court, Westchester County (Marasco, J.), rendered October 30, 1980, convicting him of attempted burglary in the third degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have fully examined the record and agree *664with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel for appellant is granted (see Anders v California, 386 US 738; People v Gonzalez, 47 NY2d 606; People v Cruz, 65 AD2d 822). Gibbons, J. P., Thompson, Rubin and Boyers, JJ., concur.